ORDER
WATSON, J.
Upon reading and filing defendant’s motion for rehearing and reconsideration, plaintiff’s response thereto, and all other papers and proceedings had hereunder, it is hereby
Ordered that this court’s opinion and order of July 25, 1978 (C.R.D. 78-9) be, and hereby is, vacated; and it is further Ordered, Adjudged, AND Decreed that defendant’s motion for rehearing and reconsideration be, and hereby is granted, and that the above-captioned action be, and hereby is, dismissed for lack of jurisdiction.